588DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 02/28/2022 has been considered.
The following is an art rejection of the claims as understood by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Thomas et al (US 6,124,818).
Regarding claim 1, Thomas et al teach in figures (3) and (4) an analog-to-digital converter (ADC) comprising: a first successive approximation register circuit (304) configured to perform a plurality of successive continuous-time approximations of an input waveform VIN to generate, at an output of the first successive approximation register circuit (304), a continuous-time residue signal and a first set of converted outputs; a sampling circuit (RESIDUE S/H) coupled to the output of the first successive approximation register circuit (304) to sample and hold the continuous-time residue signal after the successive continuous- time approximations; and a second successive approximation register circuit (364) coupled to an output of the sampling circuit (314) to perform a plurality of successive discrete-time approximations of the sampled residue signal to generate a second set of converted outputs, wherein the first set of converted outputs and the second set of converted outputs are used to generate an output of the analog-to-digital converter (See figure 4; 1st stage and second stage, each produces 3 bits which are combined to generate the 6-bit digital output).
Regarding claim 14, Thomas et al teach in figures (3) and (4) a method of converting an input analog signal to an output digital signal representing the input analog signal, the method comprising: successively approximating, via a circuit (300) and using SAR component (304), over a first set of plurality of approximations, a residue signal of the input analog signal VIN to determine a first set of converted outputs of the digital signal, wherein at each first set of plurality of approximations one or more additional converted outputs of the first set of converted outputs are determined (as known in SAR ADC technology) and an aggregated set of the generated first set of converted outputs bits is used to generate a signal (following DAC conversion; See DAC 306) that is combined to the input analog signal (output of DAC 306 is combined with VIN); sampling, via the circuit (300) and using residue sampler (RESIDUE S/H), the residual signal after the plurality of approximations; successively approximating, via the circuit (300) and using SAR circuit (364), over a second set of plurality of approximations, the sampled residue signal to determine a second set of converted outputs of the digital signal; combining, via the circuit, the first set of converted outputs and the second set of converted outputs to generate the output digital signal representing the input analog signal; and outputting, via the circuit, the output digital signal.  Figure 4 does not show the adder/combiner that combines the first set of converted outputs and the second set of converted outputs.  However, that combiner is inherent because it is needed to combine the three bits from the first stage with the three bits from the second stage to generate the 6 BIT DIGITAL OUTPUT (See figure 4).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 6,124,818) in view of Bazarjani (US 6,538,588).
Regarding claim 8, Thomas et al teach the essential features of the claimed invention, as set forth above, except for the analog-to-digital converter being implemented in a CMOS, NMOS or PMOS process.  However, as evidenced by Bazarjani, the use of CMOS, NMOS or PMOS technology in analog-to-digital converters is well-known.  It is obvious to implement an analog-to-digital converter using CMOS technology because that reduces power consumption (See abstract).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 6,124,818).
Regarding claim 9, Thomas et al teach the essential features of the claimed invention, as set forth above, except for a specific bit number or resolution for the analog-to-digital converter.  However, this limitation is obvious because the resolution of an analog-to-digital converter is a design tradeoff dictated by a target application.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 6,124,818) in view of Lee et al (US 2002/0067303).
Regarding claim 15, Thomas et al teach the essential features of the claimed invention, as set forth above, except for the conversion steps being implemented in a single conversion cycle.  Lee et al teach an analog-to-digital converter wherein the conversion steps are carried out in a single conversion cycle (See claim 19).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee et al into the converter system of Thomas et al to realize a more advanced converter having improved performance and reliability because that would reduce the probability of unwanted conversion errors (See paragraph [0032]).
Allowable Subject Matter
Claims 2-7, 10-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845